Citation Nr: 1456825	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease, and/or nonalcoholic steatohepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a claim for service connection for a liver disorder because the evidence submitted was not new and material.  

The Board notes that this claim has a long history, beginning with a May 1974 claim for service connection for residuals of hepatitis.  The claim was denied, and the Veteran did not appeal the decision.  In September 1994, the Veteran requested to reopen the claim for service connection for hepatitis and jaundice, which he withdrew in October 1994.  In October 2001, the Veteran again submitted a request to reopen a claim for service connection for hepatitis and jaundice.  The RO denied the request because no new and material evidence was submitted.  The Veteran appealed the denial to the Board, which determined that new and material evidence had been received, but denied the claim on the merits.  The Veteran subsequently appealed to the U.S. Court of Appeals for Veterans Claims, which affirmed the Board's decision in October 2008, and the Veteran requested reconsideration by the Board, which was denied in September 2009.  In February 2010, the Veteran initiated the instant request to reopen his claim.    

In May 2012, the Veteran cancelled his request for a hearing before the Board.  The hearing request is therefore withdrawn and appellate review may proceed.  
38 C.F.R. § 20.702(e) (2014). 

In June 2012, the Board determined that new and material evidence had been received to reopen the claim for service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, and/or fatty liver.  The issue was remanded to the RO for additional development.  The RO was instructed to schedule the Veteran for a VA examination to determine any current liver disorders or residuals thereof, including hepatitis, and opine on the nature and etiology of any such disorder.  The Veteran was afforded a VA examination in September 2012, and the examination results are included in the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The Veteran was treated for viral hepatitis during service.

2.  The Veteran does not have a current diagnosis of hepatitis.

3.  The Veteran has a current diagnosis of fatty liver disease and/or nonalcoholic steatohepatitis (NASH), which did not manifest until many years after discharge from service and have not been shown to have been caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a liver disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that this claim originated as a claim to reopen service connection for hepatitis.  VA provided a notice letter to the Veteran in February 2010, prior to the initial adjudication of the claim to reopen service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records and service personnel records were obtained.  VA treatment records and private treatment records are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in March 2010 and September 2012 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the examinations adequate for adjudication purposes.  The examinations were performed by a medical professionals based on review of personnel and medical records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The March 2010 examination report provides current diagnoses and whether the diagnoses are related to the Veteran's service.  The March 2012 examination report provides more detailed explanations of diagnoses and rationales for opinions on whether current diagnoses are related to service.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he contracted hepatitis during service in February 1972 from a dirty needle used for an inoculation given to him by the Army.  The Veteran asserts that he was treated for hepatitis during service, and currently has hepatitis B and liver problems that are due to the hepatitis that he contracted during service.  See July 2010 statement; the July 2010 notice of disagreement.

After carefully reviewing the record, the Board finds that although the Veteran was treated for viral hepatitis during active service, the weight of the competent and credible evidence shows that the hepatitis resolved in a few months' time.  The viral hepatitis was resolved at the time the Veteran separated from service, and it did not continue after service separation.  The weight of the competent and credible evidence also shows that any current diagnoses, including fatty liver disease and/or NASH, are not related to the hepatitis that the Veteran was treated for in service.

The Veteran's service treatment records (STRs) clearly establish that the Veteran was hospitalized for viral hepatitis from June 11, 1972 to July 25, 1972.  However, there is no evidence that the viral hepatitis that the Veteran was treated for in service continued after the Veteran was released from the hospital in July 1972.  At a follow-up examination in November 1972, the examiner noted that the Veteran showed no symptoms.  The September 1973 separation examination does not contain indication of active hepatitis of any kind, and the Veteran's abdomen and viscera were normal.  

VA medical records from April 1974 reflect that laboratory tests for hepatitis were nonreactive and the Veteran was not jaundiced.  At a September 1974 VA examination, the examiner diagnosed hepatitis by history, asymptomatic.  The examination is silent for mention of any active or chronic hepatitis.

In October 1994, in a statement withdrawing his request to reopen his claim for service connection for hepatitis and jaundice, the Veteran asserted that he had his blood tested for residuals of hepatitis, with negative results.  

Private medical records from Dr. T.W., D.O., reflect that in July 2001 the Veteran reported that he had hepatitis B during service.  Dr. T.W. ordered laboratory tests, which reflected that a test for the hepatitis C virus antibody was non-reactive.  By letter dated October 2001, Dr. T.W. indicated that the Veteran had some symptoms that he thought were related to the previous hepatitis, including chronic upper right abdominal tenderness with some food intolerance.  Dr. T.W. also indicated that the Veteran had evidence of polycythemia and elevated liver enzymes with his platelets being borderline low.  Dr. T.W. reiterated that the Veteran tested negative for hepatitis C, but still had the hepatitis B core antibody present and low elevation of surface antibody for hepatitis B.  Dr. T.W. opined that the Veteran's symptoms were related to his previous hepatitis during active service, which would more likely than not cause chronic symptoms of hepatitis, liver problems, and possibly an end result of liver failure.

In a March 2004 medical opinion, Dr. D.O., the director of the hepatitis C clinic of a VA medical center (VAMC) reviewed the Veteran's claims file, including the information from Dr. T.W., and opined that the Veteran had an episode of acute hepatitis in 1972, which was most likely an acute hepatitis B infection.  He noted that blood tests in 2001 showed a history of prior, resolved hepatitis B, but did not show ongoing active hepatitis.  Dr. O. stated that it was most likely that the Veteran's hepatitis B resolved during the first year after infection, which happens for approximately 95 percent of acute hepatitis B virus infections.  He indicated that there was no evidence suggesting that a chronic hepatitis C virus infection was present.  Dr. O. concluded that as of 2001, the date of the most recent laboratory results, the Veteran did not have chronic hepatitis B infection or chronic hepatitis C infection.  He opined that any liver disease that the Veteran may have had was unlikely to be related to chronic viral hepatitis. 

In July 2004, Dr. T.W. submitted additional medical records dated between 1993 and 2001.  A treatment record from July 2001 noted that Dr. T.W. discussed laboratory results with the Veteran, informing the Veteran that he had a slight elevation of a liver enzyme, some polycythemia, a history of hepatitis B, and no hepatitis C.  In a check-up note from September 2001, Dr. T.W. noted that the Veteran was status post viral hepatitis B.  

In a March 2005 medical opinion addendum, Dr. O. indicated that that he had reviewed the additional private medical records of Dr. T.W.  Dr. O. stated that there was no evidence in Dr. T.W.'s records or in the VA medical records that the Veteran currently had hepatitis, nor was the Veteran experiencing any residuals of prior hepatitis.  Dr. O. reiterated that it was clear that the Veteran had an episode of acute hepatitis, likely hepatitis B infection, during service, and that recent serologic tests were consistent with prior, and now fully resolved, hepatitis B virus infection.  He indicated that there was no evidence that the prior episode of hepatitis B virus had led to lasting liver damage, and that there was no evidence that the Veteran had significant liver damage.  Dr. O. concluded that there is categorically no evidence that the Veteran has a long term problem with hepatitis that is related to his military service. 

The Veteran underwent a VA examination in June 2005.  The examination report reflects that the Veteran complained of fatigue for the past 4 or 5 years and occasional left abdominal discomfort at night when he lay down.  The Veteran denied having gastrointestinal symptoms.  The examiner noted that he had reviewed private laboratory results dated in March 2004, as well as the results of VA laboratory tests conducted in June 2005, and concluded that the Veteran had no evidence of active or chronic hepatitis.  The examiner indicated that there was evidence of a past hepatitis B infection that was resolved, and there was no evidence of a current or chronic hepatitis infection.  He stated that the Veteran's residuals consisted of a positive hepatitis B core antibody, which was a marker of a previous infection and did not indicate ongoing active hepatitis because the antigen was nonreactive.  Furthermore, although the Veteran had a transient elevation of one of the liver enzymes in 2001, subsequent liver tests were all normal and there was no evidence of any liver dysfunction.

In January 2010, the Veteran submitted a statement from a private physician, Dr. S.M., M.D.  Dr. S.M. stated that the Veteran was diagnosed with viral hepatitis in 1972, and laboratory tests in 2001 showed that the Veteran had the hepatitis B antibody.  Dr. S.M. further stated that he repeated the laboratory evaluation, which substantiated that the Veteran has had hepatitis B, and opined that there was a strong likelihood that the Veteran had hepatitis B in 1972.

In March 2010, the Veteran submitted a lay statement from Mr. E.W., who served in the Army with the Veteran from 1971 to 1973.  E.W. asserted that he remembered the Veteran getting sick and his eyes and skin looking yellow, and getting diagnosed with hepatitis B.  E.W. also stated that if he remembered correctly, the hospital told the Veteran that he contracted hepatitis B from the shots that he received at Fort Dix, New Jersey.  The Veteran also submitted 3 memorandums written by a supervisor at work, Mr. G.H., which the Veteran contends show that the hepatitis caused him to be slowed down.  The memorandums, written after the Veteran's second, fifth, and sixth weeks at a new job for the West Virginia lottery, indicate that the Veteran was evaluated by G.H. as being too timid, too slow-moving, and lacking interest to be a good employee.  Finally, the Veteran submitted results from an MRI of his lumbar spine, which he contends reveal that his hepatitis resulted in severe spinal stenosis.  The MRI results note that the MRI was taken due to a complaint of back pain, and showed several central spinal stenosis at L4-5 secondary to degenerative disc with central bulge and protrusion.  The MRI results are silent for any mention of hepatitis or residuals of hepatitis.

The Veteran was afforded another VA medical examination in March 2010.  The Veteran reported symptoms of daily fatigue, nausea, and lethargy, and a bile taste in his mouth.  He stated that he lost 20 pounds without effort, and that his spinal stenosis was evidence of his overall deteriorating health.  The examiner found that the Veteran had diffuse voluntary guarding of his abdomen so that the examiner could not palpate the liver, but an ultrasound of the liver revealed that the liver was a normal size with fatty infiltration.  There was no other evidence of liver disease.  The examiner reported that the hepatitis B core antibody was positive (indicating unclear clinical significance because it could be a false positive or a completely resolved infection), the hepatitis B surface antigen was negative (indicating no immunity to hepatitis B), and hepatitis B viral DNA levels were in normal range (indicated no chronic infection).  The Veteran was also negative for a hepatitis C antibody.  The examiner diagnosed the Veteran with fatty liver disease unrelated to his previous viral hepatitis.  The examiner stated that the Veteran did not have active or chronic hepatitis of any sort.  The examiner also indicated that inoculations are not a risk factor for hepatitis B infection.

In November 2011, Dr. S.M. submitted another statement in which he asserted that the Veteran has a remote history of hepatitis B, and that it is "quite possible" that he only tests positive for the hepatitis B antibody now, without other serologic evidence, but that the only definitive test would be a liver biopsy.  Dr. S.M. also opined that it is "quite possible" that the veteran acquired hepatitis B during active service, but without further records from 1972 it is impossible to say definitively.

Finally, in September 2012, the Veteran underwent yet another VA medical examination.  The examiner indicated that the Veteran showed signs of daily fatigue, a symptom attributable to liver disease, which caused incapacitating episodes of at least 4 weeks but less than 6 weeks out of the past 12 months.  Additionally, the Veteran showed signs intermittent malaise, a symptom attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The examiner determined that the Veteran did not have chronic viral hepatitis, nor was there any evidence indicating that he had chronic viral hepatitis.  As rationale for his conclusion, the examiner noted that the Veteran consistently tested negative for viral hepatitis A, B, and C active infections.  The examiner noted that the Veteran tested positive for the hepatitis B core antibody, which indicated a resolved past infection of hepatitis B, which was likely the same infection that the Veteran had in 1972 while serving in the Army.  The examiner noted that the suggestion that the Veteran's positive hepatitis B core antibody test result could have been a false positive was erroneous, and that it is at least as likely as not that the Veteran had acute viral hepatitis B in 1972.  However, the examiner clarified, like approximately 95 percent of adults who contract hepatitis B, the Veteran's hepatitis B resolved without sequelae or residuals, as supported by the laboratory results.  

The VA examiner also determined that the veteran had NASH, as evidenced by his intermittently persistent mild elevation of his liver functions tests and fatty infiltration of his liver as seen on abdominal ultrasound.  The examiner stated that the contention by the Veteran's private physician (Dr. T.W.) that the Veteran's liver disease is or was caused by viral hepatitis was also in error because there was no medical evidence that the Veteran had or ever had chronic or persistent hepatitis B infection.  The examiner asserted that NASH has no known cause and is not related to viral hepatitis.  NASH affects approximately 2-3 percent of the American population and is sometimes associated with obesity, elevated levels of cholesterol, and pre-diabetes.  As such, the examiner concluded, any claimed current liver disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Moreover, any claimed current liver disorder was less likely than not proximately due to or the result of a service-connected condition.

The Board finds that although the Veteran is competent to describe being treated in service for hepatitis, he is not competent to diagnose current hepatitis, residuals of hepatitis, or liver disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   Similarly, although E.W. and the Veteran's supervisor at work, G.H. are competent to describe remembering the Veteran becoming sick in service or to describe the Veteran's work performance, neither of the individuals are competent to make medical diagnoses or attribute symptoms to such diagnoses.

The weight of the competent and credible evidence shows that the Veteran was treated for viral hepatitis during service, from which he recovered.  There is no evidence of hepatitis C infection during or since service.  Three different VA examiners have determined that the Veteran does not have chronic hepatitis B or hepatitis of any type, or residuals of the viral hepatitis for which the Veteran was treated during service.  Without competent evidence of current or chronic hepatitis or residuals of hepatitis, service connection for hepatitis cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Furthermore, the competent and credible evidence also shows that any current diagnoses, including fatty liver and/or NASH, are unrelated to the hepatitis that the Veteran had in service.  The Veteran was not diagnosed with fatty liver or NASH until approximately 30 years after service, and two VA examiners opined that fatty liver and/or NASH are unrelated to viral hepatitis.

In evaluating the evidence, the Board has carefully considered the VA medical opinions and the medical opinions submitted by private physicians, Dr. T.W. and Dr. S.M.  The Board finds that the opinions by Dr. T.W. and Dr. S.M. are of limited probative value.  In his October 2001 letter, Dr. T.W. did not indicate that he reviewed the Veteran's claim file or that he was informed of the Veteran's complete medical history.  Moreover, Dr. T.W. did not provide a rationale for why he thought the Veteran's symptoms were related to the hepatitis he was treated for in active service, and his opinions on the problems that the Veteran's symptoms would cause in the future were speculations.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  Dr. S.M.'s January 2010 opinion did not opine that the Veteran had a current diagnosis of hepatitis, and his November 2011 statement was speculative, stating only that it was "quite possible" that the Veteran could have hepatitis B currently and the only evidence would be a positive test for the hepatitis B antibody.  Finally, neither Dr. T.W. nor Dr. S.M. stated that they had any expertise or specialized experience in liver disease or hepatitis.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (stating that a specialist's opinion as to a medical matter outside of his or her specialty was to be given little weight).

In contrast to the private physicians, the Board finds the VA examiners' opinions, particularly Dr. O.'s opinion rendered in March 2004, to be competent and credible.  As such, they are entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Dr. O. was the director of a hepatitis C clinic at a VAMC, indicating that he had the expertise or specialized knowledge of liver disease and hepatitis.  Furthermore, all three examination opinions, from June 2005, March 2010, and September 2012, were rendered after the examiners reviewed the Veteran's claims file, solicited a medical history from the Veteran, conducted a physical examination of the Veteran, and completed laboratory tests.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiners provided the facts and rationale on which they based their opinions.  The VA medical opinions therefore outweigh the opinions by Dr. T.W. and Dr. S.M.

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of hepatitis or any residuals of a past hepatitis infection.  The evidence is also found to preponderate against the claim that any current diagnosis, including fatty liver disease and/or NASH, is related to the viral hepatitis that the Veteran was treated for during active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a liver disorder is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, and/or fatty liver is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


